Citation Nr: 1125001	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hematuria. 

2.  Entitlement to service connection for a uterus fibroid disorder. 

3.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to May 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2005 rating decision in which the RO continued a 10 percent rating for bilateral pes planus, and found that new and material evidence had not been submitted sufficient to reopen claims for service connection for major depression, hematuria, and a uterus fibroid condition.  In September 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In an August 2008 decision, the Board denied an increased rating for bilateral pes planus, found that new and material evidence had not been received sufficient to reopen the claim for service connection for major depression on a direct basis, denied service connection for major depression as secondary to service connected bilateral pes planus, and found that new and material evidence had been submitted sufficient to reopen claims for service connection for hematuria and uterus fibroid disorder.  The Board remanded the reopened claims for service connection for hematuria and uterus fibroid disorder for further development.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court granted a Joint Motion (filed by representatives of both parties) to partially vacate and remand that portion of the August 2008 Board decision that denied an increased rating in excess of 10 percent for bilateral pes planus, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In July 2009, the Board remanded the claim for an increased rating for bilateral pes planus, to include on an extra-schedular basis, for further development.  

In the August 2008 decision and remand, the Board indicated that the Veteran's representative had raised a claim for service connection for bilateral plantar fasciitis.  As this claim had not been adjudicated by the RO, it was referred to the RO for appropriate action.  The record does not reflect that this claim has since been adjudicated.  In addition, during a November 2008 VA examination, the Veteran reported that she was unemployed due to her foot condition.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issues of entitlement to service connection for bilateral plantar fasciitis and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In making the decision to refer the above-mentioned claims to the AOJ for appropriate action, the Board has considered the decision of the Court in Rice v. Shinseki.  In that case, the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

As noted above, in addition to service-connected bilateral pes planus, the Veteran's representative has raised a claim for service connection for another foot condition:  bilateral plantar fasciitis.  The AOJ has not yet adjudicated the claim for service connection for bilateral plantar fasciitis.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the Veteran's assertion of entitlement to TDIU based, at least in part, on a claimed disability which has not yet been addressed by the AOJ, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In regard to the claim for an increased rating, in July 2009, the Board remanded this claim to afford the Veteran a new VA examination to evaluate her bilateral pes planus.  The Board advised the Veteran that failure to report for the scheduled VA examination, without good cause, would result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  The Board directed that, if the Veteran failed to report to the scheduled examination, the RO should obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

In correspondence dated in December 2009, the RO advised the Veteran that the VA medical facility nearest to her would be scheduling her for a VA examination, and that that facility would notify her of the date, time, and place of the examination.  The record reflects that the Veteran subsequently failed to report for a VA examination in January 2010.  Neither she nor her representative has provided a reason for her failure to report for this examination.  

No copy of the letter notifying the Veteran of the January 2010 VA examination has been associated with the claims file; however, in Kyhn v. Shinseki, the Court noted that, because VA's general practice does not include maintaining a hard copy of the notice letter of a VA examination, its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn v. Shinseki, 24 Vet. App. 228, 235 (2011).  

Despite the Court's holding in Kyhn, that the presumption of regularity applies to VA's procedures for scheduling and notifying veterans of VA examinations, the Board's July 2009 remand specifically required that a copy of the notice of the date and time of the VA examination sent to the Veteran should be associated with the claims file if she failed to report for such examination.  Accordingly, in order to ensure compliance with the prior remand, the RO should associate with the claims file a copy of any written notice that was sent to the Veteran advising her of the January 2010 VA examination.  If such notice cannot be associated with the claims file, or if the notice was not sent to the correct address, then the Veteran should be scheduled for another VA examination.  See Stegall, 11 Vet. App. at 271.  

In regard to the claim for service connection for hematuria, the Board notes that, in August 2008, this claim was remanded, in part, to afford the Veteran a VA examination to determine the nature of any current hematuria disorder and to provide an opinion as to the possible relationship to service.  The examiner was instructed to provide an opinion as to whether any current hematuria disorder was related to any symptomatology documented during the Veteran's military service.  

The Veteran was afforded a VA gynecological examination in November 2008.  She gave a history of chronic hematuria for more than 26 years, with an onset during military service.  She added that she had been followed by the Miami VA Medical Center (VAMC) with no definitive diagnosis and no recent evaluation or treatment since 2004.  She reported frequent hematuria.  Urinalysis was negative for blood, although there were 4 red blood cells per high power field (RBC/HPF).  The pertinent diagnosis in regard to claimed hematuria was "no objective findings on examination."  In providing an etiological opinion, the examiner stated that hematuria was not permanently aggravated by symptomatology documented during the Veteran's active military service.  The rationale given for this opinion was that there were no objective findings on examination.  

While the November 2008 VA examiner opined that hematuria was not aggravated during service, he did not address whether hematuria was incurred in service.  Moreover, while the rationale for his opinion was the absence of objective findings of hematuria, as noted above, urinalysis revealed 4 RBC/HPF.  According to the Merck Manual, hematuria is defined as RBCs in urine, specifically more than 3 RBCs per high-power field on urine sediment examination.  See Merck, The Merck Manuals Online Medical Library, Genitourinary Disorders, (Online Ed.), http://www.merckmanuals.com/professional/sec17/ch226/ch226h.html.  

Further, in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the Court held that if a veteran had a disability "at some point during the processing of his claim," this satisfied the service connection requirement for manifestation of current disability.  Id.  VA treatment records reflect diagnoses of microhematuria during VA treatment in February 2005 and July 2005 (although the Veteran denied hematuria on review of systems and the nurse practitioner added that the most recent urinalysis did not reveal hematuria).  There was blood on VA urinalysis in December 2006 and December 2007, with RBC/HPF of 1 and 345, respectively.  Significantly, an August 2003 record of VA treatment reflects an assessment of recurrent microhematuria, probably a contaminant from vaginal bleeding.  A treatment record from the date following the December 2006 urinalysis reflects the Veteran's report that she was bleeding heavily from uterine fibroids since 2003 and a record of treatment from the date of the December 2007 urinalysis reflects that the Veteran was currently bleeding vaginally.   

Because VA undertook to provide a VA examination to evaluate claimed hematuria, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Accordingly, the claims file should be returned to the November 2008 VA examiner to obtain a supplemental opinion regarding whether the Veteran has current hematuria (that is, hematuria at any point since her April 2005 claim) which is related to service.  The RO should arrange for the Veteran to undergo VA examination only if the examiner who conducted the November 2008 VA examination is not available, or the designated examiner is unable to provide the requested opinion without examining the Veteran.  

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, shall result in denial of the claim for increase or the reopened claim for service connection.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

On remand, the RO should also obtain and associate with the claims file all outstanding Federal records.  In this regard, the Board notes that Social Security Administration (SSA) records were associated with the claims file in November 2009.  These records include an August 2008 denial of the Veteran's claim for supplemental security income (SSI).  A March 2010 record of VA treatment reflects that the Veteran had received papers from SSA to be completed by her doctor.  During treatment the following month, she reported that she got her disability approved.  These VA treatment records suggest that additional SSA records are available.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, which were not previously furnished in November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, during her November 2008 VA examination, the Veteran described the onset of a fibroid uterus in 2003, with no symptoms.  She indicated that she was followed at a Jackson Memorial Hospital Specialty Clinic throughout a 2004 pregnancy, after which her fibroids became symptomatic.  An August 2007 record of VA treatment reflects that the Veteran was seen by gynecology "at Jackson" in July 2007, but the report was not available, although the ultrasound report revealed an enlarged and irregular myomatous uterus with multiple intramural, submucosal and subserosal myomas.  SSA records reflect that the Veteran reported primary care treatment at Jackson Memorial Hospital from December 2004 to October 2008.  While SSA records include a November 2004 discharge summary and laboratory reports from Jackson Memorial Hospital, the record reflects that additional treatment records are available from this facility.  

In addition, during VA gynecological treatment in September 2007, the Veteran reported that she had a pelvic examination done by Dr. M. from UM (presumably, University of Miami) with a normal pap smear.  During VA gynecological treatment in January 2008 she reported that her pap smear was done in June 2007 at UM.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Jackson Memorial Hospital and UM.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Miami VA Medical Center (VAMC) (dated from May 1981 to June 2010).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Miami VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal. The RO's notice letter to the Veteran should explain that she has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for an increased rating for bilateral pes planus should include consideration of whether "staged rating" of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits pertinent the claims on appeal, as well as copies of all medical records underlying those determinations, which were not previously provided in November 2009.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should obtain any records of evaluation and/or treatment for a fibroid uterus, hematuria, and/or bilateral pes planus from the Miami VAMC (since June 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The letter should explain the requirements for establishing entitlement to an increased rating under 38 C.F.R. § 3.321(b)(1).  The letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period)

If current authorization is required to obtain outstanding treatment records from Jackson Memorial Hospital and UM (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file.

4.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified-to specifically include the records of treatment from Jackson Memorial Hospital and UM (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the claims file to the examiner that conducted the VA gynecological examination in November 2008, if available, for a supplemental medical opinion.  

The examiner should clearly indicate whether the Veteran has current hematuria (to include hematuria at any time since her April 2005 claim) and should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred or aggravated as a result of service.  In rendering the requested opinion, the examiner should consider and address the findings regarding hematuria and red blood cells in the urine during VA treatment in February 2005, July 2005, December 2006, and December 2007, and on VA examination in November 2008 (as discussed above).  

If further examination of the Veteran is deemed necessary, the RO should arrange for the appellant to undergo VA examination, by an appropriate physician, to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  The RO should associate with the claims file a copy of any written notice that was sent to the Veteran advising her of the January 2010 VA examination.  If and only if a copy of such notice cannot be associated with the claims file, or, if the notice was sent to an incorrect address, then the Veteran should be scheduled for another VA examination to evaluate her bilateral pes planus.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

The physician should render an opinion as to whether the Veteran's bilateral pes planus is moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The physician should state whether the symptoms of the pes planus are improved by orthopedic shoes or appliances. 

In addition, the physician should comment upon whether the Veteran's bilateral pes planus results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  If the Veteran fails to report to any scheduled examination, a hard copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility must be associated with the claims folder.  

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims.  If the Veteran fails, without good cause, to report to any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.  The RO's adjudication of the claim should also include consideration of whether "staged rating", pursuant to Hart (cited to above), is warranted. 

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



